DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the self-aligning support of Figures 7A-7B  (Invention I, Species II), in the reply filed on August 25, 2022 is acknowledged. Claims 8, 10, and 14-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,543,074 (Ville).
Regarding claim 1, Ville discloses a self-aligning support (see Figures 1-5) comprising:
a support attachment fitting (2);
a rotatable pin assembly (formed inside fitting 2) having
a primary load pin (14) coupling the support attachment fitting to an attachment support (1), and 
inboard (9) and outboard (11) attachment claws engaged to end portions of the primary load pin, the rotatable pin assembly configured to rotate relative to the support attachment fitting; and
at least one fuse pin (17) extending through the primary load pin to limit translation of the primary load pin relative to the inboard and outboard claws (see Figure 1).
Regarding claim 2, Ville discloses the primary load pin (14) is engaged in inboard (12) and outboard (13) slots in the inboard (9) and outboard (11) claws (see Figure 1).
Regarding claim 3, Ville discloses an axis of the primary load pin (14) is eccentric from a rotational axis of the inboard (9) and outboard (11) claws (Given a specific location of the axis on the primary load pin is not set forth in the claim, an arbitrary location may be chosen which is eccentric from the rotational axis).
Regarding claim 7, Ville discloses the at least one fuse pin comprises:
a first fuse pin (17) extending through a first receiving bore (15) in the primary load pin (14) substantially perpendicular to an axis of the primary load pin (see Figure 1);
a second fuse pin (17) extending through a second receiving bore (shown accepting second fuse pin 17 in Figure 1) in the primary load pin substantially perpendicular to the axis of the primary load pin (see Figure 1).

Allowable Subject Matter
Claims 4-6, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-6, Ville discloses the self-aligning support as defined in claim 2, but fails to disclose the at least one fuse pin (17) is configured to fracture when subject to a shear out load, said primary load pin (14) translating in the inboard and outboard slots (15) upon shearing of the at least one fuse pin. One of ordinary skill in the art would not have been motivated to modify Ville such that the at least one fuse pin is configured to fracture when subject to a shear out load, said primary load pin translating in the inboard and outboard slots upon shearing of the at least one fuse pin, given the primary load pin is designed to shear at groove 19.
Regarding claim 9, Ville discloses the self-aligning support as defined in claim 7, but fails to disclose the attachment support (2) comprises an auxiliary flap support track and the inboard and outboard slots (15) are aligned with flap deployment loads induced by the auxiliary flap support track on the support attachment fitting and the first and second fuse pins (17) are aligned transverse to the inboard and outboard slots to react shear forces along the inboard and outboard slots. There is no teaching or suggestion in the prior art to utilize the self-aligning support of Ville, designed to couple two rotary machines, in an aircraft system comprising an auxiliary flap support track and flap deployment loads.
Regarding claim 11, Ville discloses self-aligning support as defined in claim 3, but fails to disclose, the attachment support (2) comprises an auxiliary flap support track and further comprising a ramp on the auxiliary flap support track, the ramp engaging the flap support attachment fitting in a jam condition upon translation of the primary load pin out of an aft end of the inboard and outboard slots (15). Similar to claim 9, there is no teaching or suggestion in the prior art to utilize the self-aligning support of Ville, designed to couple two rotary machines, in an aircraft system comprising an auxiliary flap support track.
Regarding claims 12 and 13, Ville discloses the self-aligning support as defined in claim 1, but fails to disclose the inboard (9) and outboard (11) attachment claws each have a support stud received in a bushing in apertures in an inboard fitting extension and an outboard fitting extension to rotatably support the pin assembly for rotation relative to the support attachment fitting. One of ordinary skill in the art would not have been motivated to modify Ville such that the inboard and outboard attachment claws each have a support stud received in a bushing in apertures in an inboard fitting extension and an outboard fitting extension to rotatably support the pin assembly for rotation relative to the support attachment fitting, as such a modification would prevent torque from being transferred through the system of Ville.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 2, 2022